Citation Nr: 1613209	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-45 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for colonic diverticulosis with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION


The Veteran had active duty from May 1984 to June 1984, and from June 1988 to June 2008.

This matter is on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2014 this matter was remanded to afford the Veteran an opportunity for a Board hearing.

Preliminarily, the Board notes that in November 2012 the Veteran filed a supplemental claim for compensation for "diverticulitis with residual perforation."  The RO has since recharacterized this claim as a claim for entitlement for a hiatal hernia disability.  This matter has not yet been adjudicated by the RO.  Rather, the record reflects that RO is currently in the process of conducting development to determine whether this disability is a residual manifestation of his diverticulitis or an entirely separate claim.  See Deferred Rating Decision dated in January 2013.  As such, it is referred to the RO for appropriate action.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2014 Board remand, the RO was directed to afford the Veteran an opportunity for a videoconference Board hearing.  The record is silent as to a hearing ever being conducted.  Additionally, the record is silent as to any actions taken by the RO to schedule the Veteran for such a hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing. Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


